Citation Nr: 1439877	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-44 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Williamson Memorial Hospital and Williamson-ARH Hospital from November 9, 2009, to November 11, 2009.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at St. Mary's Hospital from January 9, 2010, to January 11, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Huntington, West Virginia VA Medical Center (VAMC), in which the VAMC declined to reimburse the Veteran for medical expenses incurred in connection with private medical services rendered at Williamson Memorial Hospital and Williamson-ARH Hospital from November 9, 2009, to November 11, 2009, and at St. Mary's Hospital from January 9, 2010, to January 11, 2010.  

In October 2012, the Veteran testified during a Travel Board hearing.  Unfortunately, due to technical difficulties at the hearing, a written transcript is not available.  In an April 2014 letter, the Veteran was offered the opportunity to testify at another hearing and was informed that if he did not respond within 30 days, the Board would assume that he did not desire another hearing.  See 38 C.F.R. § 20.717 (2013).  The Veteran did not respond to the April 2014 letter, and the Board will proceed accordingly.  The Veteran submitted additional evidence at the hearing accompanied by a waiver of agency of original jurisdiction review of such evidence.  See 38 C.F.R. § 20.1304(c) (2013).  

The issue of entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered by St. Mary's Medical Center, Cornerstone, from December 2, 2009, to December 3, 2009, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at St. Mary's Hospital from January 9, 2010, to January 11, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the time of the November 9, 2009, to November 11, 2009, private medical treatment, the Veteran was in receipt of service connection for posttraumatic stress disorder, rated 100 percent disabling.  

2.  From November 9, 2009, to November 11, 2009, the Veteran received medical treatment at a non-VA hospital, which was not previously authorized by VA.  

3.  The evidence is approximately evenly balanced as to whether the private hospital treatment from November 9, 2009, to November 11, 2009, was for a condition for which a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.  

4.  The evidence is approximately evenly balanced as to whether VA facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  

5.  There is no indication in the evidence of record that at the time the emergency services were rendered the Veteran could have been transferred safely to a VA facility or that such facility was capable of accepting such transfer.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Williamson Memorial Hospital and Williamson-ARH Hospital from November 9, 2009, to November 11, 2009, have been met.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.54, 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting the requested benefit in full as discussed below.  Further discussion of any duties to notify and assist the Veteran is therefore unnecessary.

In claims involving reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for such services.

The evidence does not show that the Veteran sought and obtained prior authorization for VA payment of the private medical expenses he incurred from November 9 to November 11, 2009.  Payment is therefore not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. §§ 1725 and 1728.  The latter statute, 38 U.S.C.A. § 1728, applies only to veterans who met certain criteria relating to disabilities for which they have been granted service connection.  See 38 U.S.C.A. § 1728(a)(1)-(4).  In contrast, 38 U.S.C.A. § 1725 applies to non-service-connected veterans who meet certain eligibility requirements relating to participation in VA's health care system.  The Veteran has been evaluated as 100 percent disabled for posttraumatic stress disorder since April 2003.  As the Veteran has a total service-connected disability that is reasonably certain to continue throughout his life, 38 U.S.C.A. § 1728 applies.  See 38 C.F.R. § 4.15 (2013).  

38 U.S.C.A. § 1728(a) provides that VA shall reimburse veterans for the customary and usual charges of emergency treatment from sources other than VA for which they have made payment.  The term "emergency treatment" is defined by reference to 38 U.S.C.A. § 1725(f)(1), which provides that "emergency treatment" means medical care or services furnished when:  (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  See also 38 C.F.R. § 17.120.  For the following reasons, the Board finds that the Veteran has met each of these three statutory requirements.

The evidence, including VA treatment records and competent and credible lay statements of the Veteran and his wife, reflects that the Veteran had been having severe abdominal pain for two days that made it difficult for him to move, and he asked his VA provider if he would stop by his house to examine him.  The VA provider diagnosed acute appendicitis and advised the Veteran to go to the VAMC emergency room "now."  The Veteran lives over 75 miles away from the VAMC, and he decided to go to a local hospital about 2 miles away because he was afraid his appendix would rupture while en route if he attempted to go to the VAMC.  

Private medical records show that the Veteran reported to Williamson Memorial Hospital on the morning of November 9, 2009, with anxiety and abdominal pain of eight on a scale of one-to-ten.  Radiology studies showed acute appendicitis and the Veteran's condition was determined to represent a certified medical emergency.  The Veteran was transferred to the nearby Williamson-ARH facility because a surgeon was not available at Williamson Memorial, and a laparoscopic appendectomy was performed.  It was evident during the surgery that there was "significant acute appendicitis."  The Veteran tolerated the procedure with no complications, but was required to stay an extra day in the hospital because of lack of bowel activity.  He was discharged from the hospital on November 11, 2009.  

Although the Veteran's VA provider instructed him to go to the VAMC emergency room, he told the Veteran that he had acute appendicitis and needed to go to the emergency room "now."  Given the Veteran's symptoms and the distance to the VAMC, it was reasonable for a person to think that these symptoms could be indicative of a serious health condition and that delay to go to a VA facility could be hazardous to his life or health.  The evidence is thus at least evenly balanced as to whether the Veteran should have gone to a VA facility instead of a nearby emergency room at a private hospital.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, the care was rendered in a medical emergency of such nature that a prudent layperson  would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health and VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Finally, there is no indication in the evidence of record that at the time the emergency services were rendered the Veteran could have been transferred safely to a Department facility or that such facility was capable of accepting such transfer, as the Veteran was required to stay in the hospital following his emergency surgery.   

Resolving reasonable doubt in favor of the Veteran, entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with non-VA medical services at Williamson Memorial Hospital and Williamson-ARH Hospital from November 9, 2009, to November 11, 2009, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Williamson Memorial Hospital and Williamson-ARH Hospital from November 9, 2009, to November 11, 2009, is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

The Veteran has also appealed the denial of payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at St. Mary's Hospital from January 9, 2010, to January 11, 2010.  The VAMC, applying 38 U.S.C.A. § 1725, found that the Veteran's claim was not timely filed.  As noted above, 38 U.S.C.A. § 1728 applies to the Veteran, as he has a total service-connected disability that is reasonably certain to continue throughout his life.  Therefore, in order to be timely, the Veteran's claim must be filed within 2 years after the date the care or services were rendered.  38 C.F.R. § 17.126 (2013).  The date of filing any claim for payment or reimbursement of the expenses of medical care and services not previously authorized is the postmark date of a formal claim or other communication constituting an informal claim.  38 C.F.R. § 17.127 (2013).  The Board finds that the communication from the Veteran dated March 2010 and received April 2010, although labelled a "notice of disagreement," constitutes an informal claim for payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at St. Mary's Hospital from January 9, 2010, to January 11, 2010.  Therefore, the Veteran's claim was timely, and remand is necessary for the AOJ to develop the claim and adjudicate it on the merits.  

Additionally, in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, made by the Veteran or others on his behalf is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).  The Veteran asserted in his November 2011 substantive appeal that when he was admitted to St. Mary's Hospital on January 9, 2010, his wife called the VAMC and was told that he did not need to be moved from St. Mary's to the VAMC.  On remand, the AOJ should consider whether these actions met the preauthorization requirements based on a telephone application made within 72 hours of admission.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct appropriate development related to the Veteran's claim of entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at St. Mary's Hospital from January 9, 2010, to January 11, 2010, to include obtaining relevant private treatment records with the assistance of the Veteran as necessary.  

2.  After completing the above development, the claim must be readjudicated.  Such readjudication must include consideration of 38 U.S.C.A. § 1728 and whether the actions of the Veteran's wife met the preauthorization requirements based on a telephone application made within 72 hours of admission.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


